Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 7, 2014

                                      No. 04-14-00614-CV

                                      Hector GONZALEZ,
                                           Appellant

                                                 v.

                         ATENEA CAPITAL MARKETS FUND, LP,
                                     Appellee

                   From the 57th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2012-CI-13872
                            Honorable Larry Noll, Judge Presiding


                                         ORDER
       On October 2, 2014, the trial court clerk filed a Notification of Late Record stating that
the clerk’s record will not be timely filed because appellant has failed to pay or make
arrangements to pay the clerk’s fee for preparing the record and appellant is not entitled to appeal
without paying the fee.

        It is therefore ORDERED that appellant provide written proof to this court within ten
(10) days of the date of this order that either (1) the clerk’s fee has been paid or arrangements
have been made to pay the clerk’s fee; or (2) appellant is entitled to appeal without paying the
clerk’s fee. If appellant fails to respond within the time provided, this appeal will be dismissed
for want of prosecution. See TEX. R. APP. P. 37.3(b).



                                                      _________________________________
                                                      Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of October, 2014.

                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court